ORDER

PER CURIAM.
James T. Otto (Appellant) appeals from a trial court judgment dismissing with prejudice his Petition for Nullification (Petition) filed against the City of Overland requesting that certain convictions for municipal ordinance violations be declared null and void. We have reviewed the briefs of the parties and the record on appeal and conclude that the municipal court Orders sufficiently met the requirements of Missouri Rule of Criminal Procedure 37.64, and therefore Appellant’s municipal ordinance violation convictions as identified by the cause numbers listed on the Orders are valid, and Appellant filed his Petition out of time pursuant to Section 479.200 RSMo 2000. Accordingly, the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).